. . .~"--!
  AO Z458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                          Page I of I
                                                                                                                                                                      1
                                                                                                                                                                · · ··:.



                                        UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                                                                  (For Offenses Committed On or After November I, 1987)
                                         V.

                           Edin Lopez-Esquivel                                    Case Number: 3:19-mj-22507

                                                                                  Bridget Kennedy ~-~
                                                                                  Defendant's Attorney,
                                                                                                                 ,:
                                                                                                                 l"·:       '   :   C'f'




                                                                                                             ~~~o~
  REGISTRATION NO. 85949298

  THE DEFENDANT:
   IZI pleaded guilty to count(s) 1 of Complaint
                                              - - - - - - - - - - - - - - - - - - ~ . ~ ~ ~ t J ~ l ' - < = : 1 = , . _ ; ~ 1=c--u~--
   0 was found guilty to count(s)                                                ;UTHERN ~RICT OF CAL~£)p~''!/
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

  Title & Section                       Nature of Offense                                                               Count Number(s)
  8:1325                                ILLEGAL ENTRY (Misdemeanor)                                                     1

   D The defendant has been found not guilty on count(s)
                                                                           --------------------
   0 Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                              IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
  imprisoned for a term of:
                                    )
                                  tt:1--TIMESERVED                           D _ _ _ _ _ _ _ _ days

   IZI Assessment: $10 WAIVED IZI Fine: WAIVED
   IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
   the defendant's possession at the time of arrest upon their deportation or removal.
   D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
  United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Thursday, June 20, 2019
                                                                               Date of Imposition of Sentence



                                                                               ~~-
                     ..,/,?
        e1ved
         .    ·-·"'
                · /,,/?-
                    "'"':; ___ ..... ----
  Rec
                 DUSM                                                          ONORA~LEREN      L. STROMBOM
                                                                               UNITED STATES MAGISTRATE JUDGE



  Clerk's Office Copy                                                                                                                      3: 19-mj-22507
